     Case: 1:19-cv-05480 Document #: 18 Filed: 01/13/20 Page 1 of 2 PageID #:47




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ABLE HOME HEALTH, LLC,                               )
on behalf of plaintiff and                           )
the class members defined herein,                    )
                                                     )
               Plaintiff,                            )       19-cv-5480
                                                     )
               v.                                    )       Judge Norgle
                                                     )       Magistrate Judge Harjani
SWIFT MEDICAL, INC.,                                 )
and JOHN DOES 1-10,                                  )
                                                     )
               Defendants.                           )

                                 STIPULATION TO DISMISS

       Plaintiff Able Home Health, LLC and Defendant Swift Medical, Inc., by and through

their undersigned counsel, hereby stipulate pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) to the

dismissal of Plaintiff Able Home Health, LLC’s individual claims against Defendant Swift

Medical, Inc. with prejudice and without costs. Plaintiff Able Home Health, LLC voluntarily

dismisses its class claims against Defendant Swift Medical, Inc. without prejudice and without

costs. Plaintiff Able Home Health, LLC voluntarily dismisses its claims against John Does 1-10

without prejudice and without costs.


Respectfully submitted,

s/ Heather Kolbus                                             s/ David S. Almeida (w/ consent)
Daniel A. Edelman                                            David S. Almeida
Heather Kolbus                                               Madhavi Seth
EDELMAN, COMBS, LATTURNER                                    Benesch, Friedlander, Coplan &
       & GOODWIN, LLC                                        Aronoff LLP
20 S. Clark Street, Suite 1500                               71 South Wacker Drive, Suite 1600
Chicago, IL 60603                                            Chicago, IL 60606-4637


                                                 1
     Case: 1:19-cv-05480 Document #: 18 Filed: 01/13/20 Page 2 of 2 PageID #:48




                                CERTIFICATE OF SERVICE

        I, Heather Kolbus, hereby certify that on January 13, 2020, I caused a true and accurate
copy of the foregoing document to be filed with the Court’s CM/ECF system, which caused
notice via email to be sent to the following:

       David S. Almeida - dalmeida@beneschlaw.com
       Madhavi Seth - mseth@beneschlaw.com
       Benesch, Friedlander, Coplan & Aronoff LLP
       71 South Wacker Drive, Suite 1600
       Chicago, IL 60606-4637


                                                     s/ Heather Kolbus
                                                     Heather Kolbus

Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200




                                                2
